Broyles, J.
The sixth headnote alone needs elaboration. It is insisted by counsel for the plaintiff in error that when two defendants charged with a felony, not a capital felony, are being jointly tried, counsel for the defendants are entitled to two hours argument of the case. Counsel cite rulings of the Supreme Court (Cruce v. State, 59 Ga. 83; Cumming v. State, 99 Ga. 662 (27 S. E. 177); Butler v. State, 92 Ga. 601 (19 S. E. 51); Rawlins v. State, 124 Ga. 48 (52 S. E. 1)), to the effect that in such a case *379each defendant is entitled to twenty peremptory strikes, and insist that it follows that as the number of strikes for the defendants’ side is doubled, the number of hours for argument should also be doubled. "We can not agree with this argument of learned counsel. The above-mentioned ruling was based upon the statute now embodied in section 1000 of the Penal Code of Georgia, in which it is specifically and expressly provided that “every person indicted for a crime or offense which may subject him to death, or four years imprisonment or longer in the penitentiary, may peremptorily challenge twenty of the jurors impaneled to try him.” It will be seen, from the wording of this section, that every person so indicted has the right to twenty peremptory challenges; and the Supreme Court has held, as above stated, that this means that every defendant so indicted is entitled to this number of strikes, no matter whether he is being tried separately, or jointly with other parties. Eule No. S of the rules of the superior courts (Civil Code of 1910, § 6264), as amended by the convention of judges, Decern- ^ ber 19, 1911, however, contains no provision that counsel for every defendant so indicted has the right to two hours for argument. On the contrary, they are therein expressly and clearly limited in their argument to one hour, unless-the court in its discretion, on appropriate request, extends the time. Eule No. 5, supra, provides that “in felony cases other than capital felonies, counsel shall be limited in their argument to one hour to the side; . . . but if counsel on either side, before the argument in the ease begins, apply to the court for an extension of the time prescribed for argument in this rule, . . . the court may grant such extension of time as may seem reasonable and proper.” It will be seen that by this rule, in felonies less than capital felonies, each side is expressly limited to one hour for argument; and although two or more defendants may elect to be tried jointly, still it can not be reasonably contended that there are more than two sides to the case. No matter how many defendants are being jointly tried, the State is one side, and the defendants (no matter how many) constitute the other.
Because the Supreme Court has held that in such a case the defendants are entitled to double the number of strikes, it does not necessarily follow that their counsel are entitled to double the number of hours for argument. In Lynn v. State, 140 Ga. 387 *380(79 S. E. 29), where two persons were jointly tried for murder, it was insisted by counsel for the defendants that because the two defendants were entitled to double the number of strikes, they were also entitled to a panel of ninety-six jurors instead of forty-eight, from which to strike. And the Supreme Court in that case denied this contention of counsel, and said: “The defendant can require no more than the statute grants to him. He is granted a panel of forty-eight jurors, and while two were indicted jointly, each had the right, as did the State, to a severance on the trial, if the election was made. Penal Code, § 995. Had the defendant elected to be separately tried, he would have had a full panel of forty-eight jurors from which to strike. . . But as he did not elect to sever, but to be tried jointly, it can not be held that he was entitled, as a matter of law, to a panel of ninety-six jurors. It is apparent what such a ruling would lead to, if a number of persons were jointly indicted and all the defendants elected to be jointly tried, and each insisted on the rule contended for here. The defendant is entitled to all the statute grants to him, and no more, and it grants to him a panel of forty-eight jurors, and the right to sever on the trial. If, therefore, he was furnished with a panel of forty-eight jurors, as required by the statute, and he declined to sever on the trial, he has been deprived of no right. See Carson v. State, 134 Ga. 786 (68 S. E. 554).”
We think the reasoning of the Supreme Court in that case can well be applied to the point under discussion here. It is clear to us that counsel for the defendants in this case were not entitled, as a matter of right, to more than one hour of argument, and that the judge, when he declined to grant them two hours, as requested, but gave them one hour and twenty minutes, did not abuse his discretion. Judgment affirmed.

Russell, C. J., dissents.